W. A. Shaw and Grace Shaw v. Commissioner.W. Shaw v. CommissionerDocket No. 44932.United States Tax Court1957 Tax Ct. Memo LEXIS 189; 16 T.C.M. (CCH) 272; April 5, 1957*189  Order It is ORDERED: That the Findings of Fact and Opinion, 27 T.C. No. 63, filed in the above case on December 21, 1956, is hereby corrected by adding after the word "eliminates" on page 15, line 16, the words "the bar of the statute of limitations." This correction should be made also on page 9, line 22, of the printed copy of the Opinion. (Signed) Morton P. Fisher, Judge